/DAVID P TUROCY/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 33-34 amended
Claims 6-8, 19-21 and 23-30 canceled
Claims 1-5, 9-18, 22 and 31-44 pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 17-13, 22, 31-37, 39-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Raybould’736 (PG Pub 2006/0093736 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support).
Consider Claim 1, Raybould’707 teaches the process of cold spray coating polymeric substrate (abstract), polymeric substrate such as thermal plastic [0023], for Aerospace technology [0029]. Raybould’707 teaches the cold spraying using cold spraying system (100) for spraying the metal particles with a temperature below melting point using gas carrier/stream [0021], [0023]. Raybould’707 teaches the process of spray cold and metal layer/coating from metallized part, using first articles (claim 8), where the first metal particle such as aluminum, copper, silver and zinc (claim 10).
Raybould’707 does not teach the process of annealing of the coated metal layer, to increase ductility. 
However, Raybould’736 is in the art of cold spraying metal powder (abstract), for Aerospace component [0001], teaches the process of heat treatment (210) after forming metal layer using cold spray process (204) (Fig. 2). Raybould’736 teaches the process heat treatment (210) by annealing between 200-450℃ for about 30 minutes [0026]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Thus increasing ductility of the metal layer, when compared to the ductility prior to heat treatment.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 with Raybould’736 to anneal/heat treat the metal treatment, to whom energize the microstructure of the coating and improve the bonding strength between the coating and the substrate [0026].
The combined Raybould’707 (with Raybould’736) does not teach the molding of the metallized composite part.
However, Segal is in the art of forming metallized composite part having metal layer/foil (46) to a surface of a thermoplastic composition part (45) (Col. 8, lines 37-45), teaches metal of the metal layer/foil is Al, Au, Ag, Cu and/or Ni (Col. 4, lines 59-62). Segal teaches the metallized composite part is molded/mold-stamped (Figs 7a-b), where the metal layer (46) after the molding/stamping is bended/processed, presented a metal layer without delamination (Fig. 7b). Segal teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal layer onto the thermoplastic (heated thermoplastic composition 45) (Col. 8, lines 37-45).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Raybould’736) with Segal to mold the metalized part, to introduced a bending for form a desired shape (abstract) having a mold/stamp metallized composition bend without any delamination (Fig. 7b).
Consider Claim 2, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal is aluminum, copper and silver (Raybould’707, claim 10).
Consider Claims 3-4, the combined Raybould’707 (with Raybould’736 and Segal) teaches the thermoplastic substrate includes fillers metal fiber, carbon fiber, Alumina whiskers (Segal, Col 6, lines 26-31).
Consider Claim 5, the combined Raybould’707 (with Raybould’736 and Segal) teaches the thermal plastic substrate coating with aluminum and/or copper (Pre claim 1), where Kocik (as evidence) teaches that applying protective layer (7) to a thermoplastic (2) (Fig. 3), where the protective layer is made from materials such as Al, Cu, and/or Ni [0023]-[0024]. Kocik teaches 
Consider Claim 9, the combined Raybould’707 (with Raybould’736 and Segal) teaches here in the powder prior to the cold spray process to a temperature about 300-400℃ (Raybould’736, [0011]).
Consider Claims 10 and 42, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer thickness is at least 5.1 mil (Raybould’707), encompassing 5.1-20 mil. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer is paintable (Segal, Col. 4, lines 11-14).
Consider Claim 12, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer is thermally sprayed onto the surface of the thermoplastic surface (as in claim 1), where metal layer made from elements such as Al Cu, Au, and Ag are known to reflect UV radiation, therefore, provide protection form UV.
Consider Claims 13-14 and 43
Consider Claim 17, Raybould’707 teaches the process of cold spray coating polymeric substrate (abstract), polymeric substrate such as thermal plastic [0023], for Aerospace technology [0029]. Raybould’707 teaches the cold spraying using cold spraying system (100) for spraying the metal particles with a temperature below melting point using gas carrier/stream [0021], [0023]. Raybould’707 teaches the process of spray cold and metal layer/coating from metallized part, using first articles (claim 8), where the first metal particle such as aluminum, copper, silver and zinc (claim 10).
Raybould’707 does not teach the process of annealing of the coated metal layer, to increase ductility. 
However, Raybould’736 is in the art of cold spraying metal powder (abstract), for Aerospace component [0001], teaches the process of heat treatment (210) after forming metal layer using cold spray process (204) (Fig. 2). Raybould’736 teaches the process heat treatment (210) by annealing between 200-450℃ for about 30 minutes [0026]. Thus increasing ductility of the metal layer, when compared to the ductility prior to heat treatment. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 with Raybould’736 to anneal/heat treat the metal treatment, to whom energize the microstructure of the coating and improve the bonding strength between the coating and the substrate [0026].
The combined Raybould’707 (with Raybould’736) does not teach the molding of the metallized composite part.
However, Segal is in the art of forming metallized composite part having metal layer/foil (46) to a surface of a thermoplastic composition part (45) (Col. 8, lines 37-45), teaches metal of the metal layer/foil is Al, Au, Ag, Cu and/or Ni (Col. 4, lines 59-62). Segal teaches the metallized composite part is molded/mold-stamped (Figs 7a-b), where the metal layer (46) after the molding/stamping is bended/processed, presented a metal layer without delamination (Fig. 7b). Segal teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal layer onto the thermoplastic (heated thermoplastic composition 45) (Col. 8, lines 37-45).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Raybould’736) with Segal to mold the metalized part, to introduced a bending for form a desired shape (abstract) having a mold/stamp metallized composition bend without any delamination (Fig. 7b).
The combined Raybould’707 (with Raybould’736 and Segal) teaches the thermal plastic substrate coating with aluminum and/or copper (Pre claim 1), where Kocik (as evidence) teaches that applying protective layer (7) to a thermoplastic (2) (Fig. 3), where the protective layer is made from materials such as Al, Cu, and/or Ni [0023]-[0024]. Kocik teaches that the Al and/ or Cu metalized layer on a thermoplastic substrate product provide a corrosion protection, and lightning protection (Kocik, [0003]).
Consider Claim 18, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal is aluminum, copper and silver (Raybould’707, claim 10).
Consider Claim 22
Consider Claims 31-32, the combined Raybould’707 (with Raybould’736 and Segal) teaches the thermoplastic substrate includes fillers metal fiber, carbon fiber, Alumina whiskers (Segal, Col 6, lines 26-31).
Consider Claim 33-35, the combined Raybould’707 (with Raybould’736 and Segal) teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal layer onto the thermoplastic (heated thermoplastic composition 45) (Segal, Col. 8, lines 37-45), and teaches the process heat treatment (210) by annealing between 200-450℃ for about 30 minutes (Raybould’736, [0026]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 36 and 39, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer thickness is at least 5.1 mil (Raybould’707), encompassing 5.1-20 mil. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 37 and 40, the combined Raybould’707 (with Raybould’736 and Segal) teaches the cold spray coating of second metal powder as to form heat shielding metal layer (using additional metal layer) on to the first layer (bonding layer formed of cold spraying first metal powder) (Raybould’707, claim 8), where the second metal powder is made from different metal than the first metal powder such as titanium, chrome, steel and iron (Raybould’707, claim 11).

Claims 15-16, 38, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Raybould’736 (PG Pub 2006/0093736 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support), and in further view of Jabado (PG Pub 2011/0039024 A1).
Consider Claims 15-16, 38, 41 and 44, the combined Raybould’707 (with Raybould’736 and Segal) teaches the previously taught in claims 1, 17, 10 and 43.
The combined Raybould’707 (with Raybould’736 and Segal) does not teach the forming of intermediate layer between the metallic layer and the thermoplastic layer as an electrochemical insulator layer.
However, Jabado is in the art of cold spraying particles on to substrate (abstract), where the substrate is plastic (Claim 24), teaches the cold spraying to form layer-by-layer or gradient layer [0012], using particles mixture such as ceramic particles CuO and metal particles such as Copper [0020]. Jabado teaches other ceramic particles used includes TiO2 particles [0008], where TiO2 known to perform as electrochemical insulator.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Raybould’736 and Segal) with Jabado to include a TiO2/intermediate layer, to provide with wear-resistant layer for a polymer/thermoplastic with a stronger adhesion between the metal layer and the plastic substrate [0008].

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.

The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.

The applicant argued against the prior art of Raybould’707, on the ground that Raybould’707 discloses that the cold spray process is employed to a well bonded metal coatings on to a polymeric articles such as airframe component, therefore, Raybould’707 suggest that airframe component is an already molded polymer part that is being coated, as opposed to depositing and metal onto a polymeric substrate that has not yet been molded to form the airframe component.
However, the claim state, “molding the metallized composite part to induce a bend without the elimination of the metal layer from the metallized composite part”. Therefore, the “molding” process in the claim is used to “induce a bend” to the already formed “metallized composite part”, where “molding” process is used to physically apply force that results in “induce a bend”, unlike what is argued by the applicant. Moreover, the prior art of Segal discloses the part of molding/stamping to induce bending in “metallized composite part” comprises a metal layer (46) to a thermoplastic composite part (45) (Col. 8, lines 37-45).

The applicant argued against the prior art of Kocik, on the ground that Kocik discloses that prior to applying metal coating by thermal spraying method to the thermoplastic should be 
However, as stated above regarding to argument against the prior art of Raybould’707, the “molding” is used in the context of bending. Moreover, the prior art of Kocik is use to discloses that the “metallized composite part” of Raybould’707 is used to provide a corrosion protection and lightning protection.

The prior art argued against the combination of Raybould’707 with Raybould’736 include heat treatment, on the ground that Raybould’707 discloses polymeric substrate having low melting temperature and teaches the thermal spraying, that the heat treatment of Raybould’736 should be avoided as it would deform and or damage the polymer.
However, Raybould’707 discloses a large number of polymers such as PTFE [0023], where the melting temperature of about 327 degrees Celsius, which is within the claimed processing temperature and the heat treatment temperature range of Raybould’736 of 200-450℃ [0026], and within the listed thermoplastic material in claim 27.

The prior art argued against the combination of Raybould’707 with Segal, on the ground that although the prior art of Raybould’707 discloses a flexible foil substrate, and the prior art of Segal discloses flexible metal foil, the combination could easily have very different properties from the cold sprayed metal coating of Raybould’707, therefore, there would be no predictable outcome in modifying the process of Raybould’707.


The applicant argued that the instant application provides evidence for the above lack of predictability stating, “the inability to mold a composite with pure metal or metal alloyed coating is significant. Often, dissimilar materials lose their bond to each other or break during such molding processes”.
However, the applicant show that “dissimilar materials” are the ones that causes the bonding to break during such molding, where Raybould’707 discloses the use one of the metal material from the same metal group listed in [0027], and not necessarily as argued dissimilar materials which could lead to bond breakage.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.,

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718